       Case: 1:21-cv-01528 Document #: 17 Filed: 04/16/21 Page 1 of 2 PageID #:513




                            IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


NYANIFY, INC. AND CHRISTOPHER
ORLANDO TORRES,

          Plaintiff,                                      Case No.: 21-cv-01528

v.                                                        District Judge Steven C. Seeger

THE INDIVIDUALS, CORPORATIONS,                            Magistrate Judge Sheila M. Finnegan
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON
SCHEDULE A HERETO,

          Defendants.


        REQUEST REFUND OF DUPLICATE FILING FEE FROM CLERK’S OFFICE

            Plaintiffs respectfully request that the Clerk’s Office address a duplicate filing fee for the

 above captioned case. Counsel’s law firm has indicated that on March 19, 2020, its credit card

 was charged twice for the filing fee of $402.00 – both corresponding to Case No. 21-CV-01528.

            Counsel understands the two relevant receipt numbers are #0752-18037948 and #0752-

 18038120.

            As such, counsel respectfully requests a refund for one of the two charges.




 4853-1676-9493.2
                                                      1
      Case: 1:21-cv-01528 Document #: 17 Filed: 04/16/21 Page 2 of 2 PageID #:514




DATED: April 16, 2021                         Respectfully submitted,

                                              /s/ Matthew A. Werber
                                              Matthew A. Werber (Ill. # 6287658)
                                              mwerber@nixonpeabody.com
                                              Ariel Roth (Ill. # 6327096)
                                              aroth@nixonpeabody.com
                                              NIXON PEABODY LLP
                                              70 W. Madison St., Suite 3500
                                              Chicago, IL 60602
                                              Tel: (312) 977-4400
                                              Fax: (312) 977-4405

                                              ATTORNEYS FOR PLAINTIFF




4853-1676-9493.2
                                          2
